﻿I congratulate
you, Mr. President, on assuming your responsible office.
Major decisions are to be taken at this session and I wish
you good fortune in your conduct of the proceedings.
I wish to thank Ambassador Razali for his
exceptional commitment. He has made us all aware of the
great responsibility we carry during this phase of reform.
The Secretary-General, through the impressive manner in
which he presented his reform proposals, has
re-emphasized that responsibility.
Nowhere else are we so acutely aware as at the
United Nations General Assembly that, regardless of our
origins or the colour of our skin, we have a common
destiny and that we all, North and South, the small
countries and the big countries, need one another.
Millions of people all over the world, especially our
youth, ask themselves whether we politicians and
delegates from 185 nations have drawn the right
conclusions from this; whether we can summon the
political will for joint action to improve their security, to
give them better opportunities in life, and to safeguard
their rights, or whether we will go on wasting and
destroying the natural sources of human life at their
10


expense. Those of us with adult children know how
sceptical their generation have become about the
capabilities of the governing class. That is good reason for
all of us to stop, think and take action, and to do so here
and now.
The world about which we are talking here today and
the world which we participate in shaping is not ours alone.
We have to preserve it for future generations as well. And
this we can achieve only through a united effort. For we are
only one world community that has to survive together.
There is only one boat for all, our vulnerable blue planet,
and there is only one common future, good or bad. That is
the reality we face as we cross over into the third
millennium and it is the reason why policies deriving from
a sense of responsibility are not utopian. Indeed, in our age
they are the only realistic approach.
The world organization’s programmes and funds, that
is to say, those of the United Nation’s Children’s Fund
(UNICEF), the United Nations Development Programme,
the United Nations Population Fund and the World Food
Programme, together dispense more than $4.6 billion a year
in the form of economic and social aid. That comes to
about 80 cents for every person on earth. By contrast, in
1994 the world’s Governments spent about $767 billion on
arms, which was roughly $134 per person. This gross
disproportion is intolerable.
I believe that we must all look beyond the rim of our
own national interests. There is no more time to lose. We
cannot simply come here, make and listen to speeches and
then return to business as usual for another 12 months. We
have a duty and responsibility to leave our children and
grandchildren a world which is worthy of humankind. And
that means doing something about it now, today. We must
protect the earth’s atmosphere by reducing greenhouse-gas
emissions. We must ban lethal anti-personnel landmines by
joining in the Ottawa process. We cannot accept that we
have hundreds of millions of anti-personnel landmines still
in place in the ground of many, many countries in this
world of ours.
We must halt the proliferation of weapons of mass
destruction, and we must streamline the United Nations
Organization. But above all, we must pay our contributions
on time and in full. These are the criteria which show
whether we are living up to our responsibility.
The opportunity for effective action is there. Despite
carping criticism, international cooperation within the
United Nations framework is working. Malnutrition and
undernourishment have been reduced by a third since
1960 and illiteracy by 50 per cent. Most of the credit for
this, no doubt, goes to the United Nations. Infant
mortality has been halved in the same period — a great
achievement by UNICEF.
Between 1990 and 1995 the world population
increased by 1.48 per cent, considerably less than the 1.72
per cent growth between 1985 and 1990. This nourishes
the hope that we have got over the hump of the
population explosion. Again, this is a big achievement
largely attributable to the work of the United Nations
Population Fund.
Much, I am pleased to note, has also been done to
improve the situation of women. This is important
because with all the tremendous social challenges we
face, the success of our efforts depends heavily on them.
They are the natural advocates of future generations. That
is why one of our main objectives still is to ensure they
have equal rights, not only on paper but also in practice.
The World Conference on Human Rights in Vienna,
the Earth Summit in Rio, the International Conference on
Population and Development in Cairo, the Summit for
Social Development in Copenhagen and the World
Conference on Women in Beijing have demonstrated that
the strategies for creating a better and more equitable
world are in place. What is missing is the political will to
put them into effect. We must learn to give common
interests priority over national interests.
We must start to think not only of the present but of
the future as well. The first step — and I think it cannot
be underlined enough — is to reform and strengthen the
Organization which embodies all these objectives: the
United Nations, our United Nations.
There has been enough talk. Time is running out. At
this fifty-second session, the General Assembly must
make decisions. The backlog of reforms must be dealt
with during this session.
True, Governments and politicians don’t possess a
magic wand with which to put the world in order. And I
readily admit, as a politician, that it is disappointing to
discover how relatively little we ourselves can change,
even in high positions, and I take it that it is the same
with the others present here. But that does not absolve us
from the responsibility to do everything in our power to
bring about necessary change and progress.
11


There is more than enough to be done. The world is
still profoundly unjust. From the moment of their birth,
millions of people have hardly any chance of leading a life
in conditions worthy of the human race. According to
UNICEF, more than 20 million children all over the world
are on the move. About 300,000 children were killed in the
Rwanda massacres. As a result of the 17-year-old war in
Afghanistan, another 280,000 or so have died from
undernourishment and disease. The civil war in Cambodia
has made some 350,000 children orphans. Every 90 minutes
a child is maimed by a landmine.
Yet it is on our children, the weakest members of any
society, be it in the North or the South of our planet, that
the world’s future and hopes depend. They are the weakest
members of any society. They are little people who need
big rights. How much worse off would they be if there
were no United Nations? What would become of the
world’s conscience? Who would demand consideration for
and solidarity with such children if we allowed this
Organization to decline?
At this moment about 25,000 soldiers, civilians and
members of non-governmental organizations are serving the
cause of peace around the globe. All of them deserve our
thanks and appreciation.
A week ago today five Germans, including the Deputy
of the High Representative, Ambassador Gerd Wagner, five
Americans, a Briton and a Pole lost their lives in a tragic
accident. We mourn their loss and share the grief of their
families. Their deaths are an admonition to redouble our
efforts for peace. They wanted to help people in need and
in doing so brought a ray of hope to Bosnia and to the
people working on the ground. That hope must not be
extinguished.
Last Saturday I attended the memorial service in
Sarajevo. I have visited the region more than once, and the
inner conflict among the people was again obvious. As
before, the main obstacles to lasting peace in the region are
hatred and fear among the various ethnic groups. On the
other hand, most Bosnians, in spite of the terrible events of
recent years, realize there is no future for them and their
children if the hatred and fear are not overcome, despite all
the terrible things that have been done, despite the rapes
and the “ethnic cleansing”.
That is why I am speaking out here today — to appeal
to all political leaders in Bosnia to change their attitude and
to mount a reconciliation campaign. The international
community has provided assistance, making millions of
dollars available. We have done a lot. We are very
committed on the ground, and we want to see the results
of what we have done. We believe that those who live in
security and peace have an obligation to help others.
So far more than 300 troops have sacrificed their
lives for the cause of peace in Bosnia. My country
alone — Germany — has spent more than 17 billion
marks on the peace process and on the more than 350,000
asylum-seekers in Germany coming from Kosovo. That is
a lot of money, and those on whom we spend it will have
to react in some way and have to give us a clear sign of
their willingness to implement the agreements.
But outside help, including military support, cannot
be provided indefinitely. And on no account — I want to
be unequivocal about this — will it be given to those who
thwart peace and reconciliation. Attempts to undermine
peace, to incite the people and to torpedo the
implementation of the Dayton Agreement, especially in
Republika Srpska — must stop.
I appeal to all political factions in the region to use
what time remains to launch a new and serious attempt to
settle their differences and to see to it that Karadzic and
other alleged war criminals and enemies of peace are
brought before the Hague Tribunal. These people must
not be allowed to sleep peacefully. But this demand must
be made by the international community, not just
Germany: these people must not be allowed to sleep
peacefully.
We Europeans have done quite a lot this year to
improve the situation on our continent in order to secure
a peaceful future for coming generations. Nations that
belong together are now growing together, and that in a
region that for centuries was divided and at war with
itself. The European Union and the North Atlantic Treaty
Organization are gradually opening up to Europe’s new
democracies, while Russia and Ukraine are forming a
new, close partnership with both organizations.
And let the world be prepared. In 1999 we
Europeans, right on schedule and in conformity with
binding stability criteria, will introduce the Euro, the
common European currency. The enlargement of the
European Union and the introduction of the Euro are
historic steps to safeguard the future for coming
generations, steps that hardly anyone would have thought
possible only 10 years ago. And mark my words: there
will be no going back in Europe.
12


At the same time, we are aware that Europe
constitutes only a small section of the much larger global
construction site. Everywhere the harbingers of the new era
are knocking on the door. Nothing is like it used to be, yet
the hopes and wishes of citizens everywhere have remained
the same. They want peace and work. They want a roof
over their heads, protection from crime, and schools for
their children.
Thus the aims and ideals enshrined in the Charter are
just as valid as they were in 1945: peace, sustainable
economic and social development, protection of human
rights and democracy. These aims form a whole, and there
is no order of preference.
Eighty per cent of United Nations activities focus on
world poverty, and rightly so, because this is the big
problem that has remained unsolved since the ending of the
East-West confrontation. Nearly a quarter of the world’s
population — 1.3 billion people — live in poverty, while
840 million suffer from chronic undernourishment. In the
Agenda for Development we have adopted the right course
for the fight against poverty: good governance, market
economy, the rule of law, security for the citizen, regional
cooperation and international integration.
Following the lead of the Association of South-East
Asian Nations countries (ASEAN), the Southern Cone
Common Market (MERCOSUR) and the now-expanding
Southern African Development Community (SADC), the
nations of Central America too are forming closer ties. It is
becoming more and more apparent that this is the path of
progress. The worldwide trend towards closer multilateral
cooperation is increasing, and will lead to progress, security
and prosperity; it is the path of the future. One the one
hand, the Information Age with undreamed-of possibilities,
and, on the other, exclusive communities and citizens
without rights — this does not add up.
Yes, globalization is a great leveller. Basically, it
confronts industrial and developing countries alike with the
same question: are we going to accept the challenge of
being part of a “single world market”, or are we going to
mark time? A good number of newly industrialized and
developing countries have chosen the way forward, and it
has proved to be the right one. They have received the bulk
of global direct investment, which in 1996 increased by 8
per cent to almost $350 billion. Nor have the others been
forgotten. Within the framework of the G-8 process, the
new global partnership for development was established on
their behalf. A beginning was made at the Denver summit
in June, focusing particularly on the sub-Saharan nations
of Africa.
Since 1978 Germany has cancelled debts incurred by
the least developed countries and other land-locked
developing countries in Africa amounting to more than 9
billion marks. These countries will continue to be the
focal point of our development cooperation. Between
1991 and 1995 Germany made available 16.3 billion
marks for Africa’s sub-Saharan nations, and we are proud
of that.
I am glad that the Security Council is holding a
special meeting tomorrow on the situation in Africa.
Many positive developments have taken place there in
recent years, a fact that is often overlooked.
But light and shadow are still very close together. I
need only mention Congo Brazzaville, Sierra Leone,
Somalia and especially the Great Lakes region. My
country, the Federal Republic of Germany, has played a
humanitarian and political role in all these conflicts, and
we recognize that the African States themselves — in the
Organization of African Unity (OAU) and in the
subregional organizations — are making significant
efforts to settle these conflicts. We must keep on
supporting them.
But Africa’s real problems lie deeper, in the social
and economic sphere, and in the lack of cohesion among
the different population groups. In my view, Europe’s
vast and important neighbouring continent, which has a
population of about 800 million covers about 23 per cent
of the world’s land surface, has little chance of achieving
stability and economic progress unless it follows the path
of regional cooperation. Such cooperation brings stability
where nations are too weak to achieve it individually.
Southern Africa is a good example. At the 1994
Berlin conference, cooperation between the SADC and the
European Union was raised to a new level. At our
meeting in June we and our African colleagues redefined
the framework for the dialogue between the European
Union and the OAU. Europe will stay on Africa’s side.
Part of this support is that we are helping countries
like Angola and Mozambique to rid themselves of the
scourge of mines. So far mine clearance by hand has
been, at least to me, like trying to remove a sand-dune
with a thimble. We cannot accept that. What we need for
this task is safe, large-capacity machinery.
13


The Oslo Conference gave rise to a sign of hope.
Eighty countries have put their names to a comprehensive
and verifiable ban on anti-personnel mines. I wish to thank
the Secretary-General for his personal efforts on this issue.
Anyone who, like me, has seen the poor, crippled victims
in Cambodia, Mozambique or Bosnia knows that these
treacherous killing devices are wholly — I repeat,
wholly — immoral. I therefore appeal to all countries still
on the outside to join the Ottawa process and help us ban
these infernal devices from the face of the Earth.
The world, galvanized by the spirit of freedom, has
been totally transformed. But this new freedom and its by-
products constitute a major test for us all, not only as
regards competitiveness but also as regards our solidarity,
our ability to show tolerance and to work together, and the
opening of markets.
The East-West conflict has been consigned to the past.
Here too, the question now is: are we going to try and
safeguard the future for posterity, or are we going to allow
new enemy stereotypes to divide us once again? There must
be no clash of civilizations. Hence, the dialogue of
civilizations and world religions must be raised to a new
level. To me this is the spiritual challenge as we approach
the twenty-first century, for only thus can we bring
different standpoints closer together and mobilize the
energies needed for the joint resolution of humanity’s
colossal problems.
I suggest that we hold a forum here at the United
Nations to consider how we can generate new momentum
for this dialogue worldwide. The matter is important
enough. Considerable cultural energy and potential for
innovation lie unused, and the United Nations is the proper
catalyst for their development.
But we must be very clear that there cannot and
should not be dialogue with terrorists. Terrorism has again
raised its ugly head in Mostar, Jerusalem and Cairo. The
vileness of the latest carnage in Algeria would be difficult
to exceed: it really does take your breath away. How long
can the international community look away? I know how
difficult it is to help from the outside, but the world
community cannot accept the cruel killing of utterly
innocent people in the dark of night without standing up
and reacting. We are not powerless in the face of such evil
slaughter of mostly uninvolved persons. In Denver, the
Group of Eight called upon all nations to sign the
international conventions on terrorism. We must resolutely
combat terrorism all over the world, using all democratic
means at our disposal. I call upon the General Assembly to
complete by the end of this session the negotiations on a
convention against terrorist bomb attacks, as proposed by
the Group of Eight.
Extradition or suitable punishment remains the
principle underlying our efforts to combat terrorism. No
one should give refuge to terrorists. We need a united
global front against terrorism. To combat fanatical killers
we can only consistently apply the law as well as police
and judicial measures. The source of sympathy for
terrorist objectives must be withered by political means.
In other words, we must get to the roots, which in most
cases are social problems.
On my last visit to the Middle East I spoke with
many citizens in Jerusalem, Bethlehem and Hebron, and
in the refugee camps in Gaza. I sensed their fears and
concerns. Those who have seen the wretched conditions
in the camps know that these people must be given a
chance to improve their lives. They need to be able to
hope again that the peace process is something from
which they will benefit, that the violence will stop, that
they can find work and have enough to eat, and that their
children can go to school.
For these hopes to materialize, both sides must show
a large measure of good will. President Arafat must do
everything in his power to stop the terrorism. And the
Israeli Government must desist from any measures which
cause the Palestinians to doubt Israel’s commitment to
peace. The settlements issue remains the crucial test here;
at least, that is what I believe. Continuing to build in Har
Homa only makes matters worse, so a moratorium is
essential. To my mind, this is the only way to reopen the
door to peace talks.
As for Iran, the new Government has changed its
tone. It remains to be seen whether this will lead to a
new, constructive policy, especially with regard to the
Middle East peace process, human rights and international
law. Germany has always maintained close and friendly
relations with the Iranian people, and in spite of all that
has happened, in spite of the Mykonos affair, we are
ready for talks. It is up to the Iranian Government to
provide the basis on which these can take place.
We are pleased that Mrs. Robinson has taken up her
post as the new High Commissioner for Human Rights.
Nowhere is the need for a new culture of dialogue so
great, we believe, as in the process of protecting such
rights. This is crucial to world peace and global
development. Any society that fails to respect human
14


rights, which include the right of development, is blocking
its own progress. Our policy on this matter is based on
dialogue and respect for different cultures. But we also
agree with Pope John Paul II, who has said that if we want
peace we must respect the conscience of the people. No
civilization or religion denies people their rights or
approves of murder and torture. Nor can any such action be
justified on political grounds.
We need an international criminal court of justice. The
statute of such a court is to be drawn up in Rome next
summer. The court must be empowered to act of its own
accord where genocide, crimes against humanity, war
crimes and wars of aggression are concerned, and to do so
wherever national courts either do not exist or cannot or are
unwilling to prosecute such crimes. The terrible genocides
in Rwanda and Srbrenica are warning signs. Such cardinal
crimes should not go unpunished.
Our responsibility towards future generations is
particularly acute where protection of the natural sources of
life is concerned. That is why it is crucial to maintain the
spirit engendered by the United Nations Conference on
Environment and Development, the Rio Summit. That is the
purpose of the environment initiative put forward by
Chancellor Kohl together with Brazil, South Africa and
Singapore.
The climate conference to be held in Kyoto in
December will be a major test of the industrial world’s
commitment to the environment. Germany intends to reduce
its greenhouse-gas emissions by 25 per cent by the year
2010, based on 1990 levels. We and our partners in the
European Union are asking the other industrial countries to
cut theirs by at least 15 per cent. That would go part of the
way towards meeting our responsibility towards posterity.
When we look at the air pollution in southern Asia,
we cannot fail to admit that we urgently need to agree on
a forest convention. We must put an end to the ruthless
burning of forests to clear vast areas of land. Those who
deplete and destroy their own natural resources will make
us all lose out in the end. The eleventh hour is approaching.
Two weeks from now the decision on where to locate
the secretariat of the Convention to Combat Desertification
will be taken in Rome. We ask members to vote for Bonn.
Since the secretariat of the Framework Convention on
Climate Change already has its headquarters there, it makes
sense to combine the two.
The General Assembly is at a crossroads. Either we
solve our reform problems now and come out of our
introspective shell, or the United Nations will lose
political standing — that is what would happen. All
regional organizations, industrial, developing and
non-aligned countries have a joint responsibility for
implementing the reforms we have been talking about for
so long. This applies to all areas of United Nations
activity: economic and social, Security Council and
finance.
The Secretary-General has submitted a bold package
of reforms. Even though we do not agree with every
detail, we support the package as a whole. I appeal to all
Member States: let us not talk it to shreds, but make
quick decisions so that the necessary measures can be put
into effect. The United Nations has to be streamlined in
order to increase its efficiency. Whatever savings are
made through reform should be used for developments-
assistance purposes.
The Security Council must reflect today’s political
realities, one of which is the greater status of Africa,
Asia, Latin America and the Caribbean. The debate on
this matter should not be artificially prolonged. This the
most important body of the United Nations, and it cannot
credibly and effectively perform its role as the guardian
of peace in the twenty-first century if its composition
remains basically as it was in 1945.
It is gratifying to note that a large number of States
regard the reunited Germany as a suitable candidate for a
permanent seat on the Security Council. If elected, we
will be able to make a good contribution, one that is in
keeping with the spirit of the Charter.
Two years ago, on the Organization’s fiftieth
birthday, we solemnly pledged to hand on to the next
millennium a United Nations equipped and funded for its
task. That promise has to be kept, and it has to be kept by
all. This means, first and foremost, paying our
contributions in full and on time, because without
finances this Organization is a powerless one. The
European Union has submitted its proposal for changing
the scale of assessments, the purpose of which is to
ensure a fair distribution of burdens.
Article 1 of the Universal Declaration of Human
Rights reads,
“All human beings are born free and
equal in dignity and rights. They are endowed
15


with reason and conscience and should act
towards one another in a spirit of brotherhood.”
This vision must be sustained: the vision of a world in
which it is not the law of the strongest, but the strength of
the law which prevails; a world in which both the strong
and the weak feel at home; a world fit to live in which we
can safely leave to our children and to our grandchildren.






